                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                           Civil Action No. 5:19-cv-25-FL

 Robert McGuire,



                                      Plaintiff,
 v.                                                  Motion for Leave to Amend Complaint


 LORD Corporation,


                                    Defendant.


        NOW COMES ​Plaintiff, Robert McGuire (“Plaintiff”) by and through the undersigned

counsel, and respectfully requests the Court grant him leave to amend his Complaint pursuant to

Fed. R. Civ. P. 15(a)(2). In support of this Motion, Plaintiff shows the Court as follows:

       1.      O​n December 27, 2018, Plaintiff filed his Complaint in this matter in Wake

County Superior Court, alleging employment discrimination and retaliatory termination in

violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e ​et. seq (“Title VII”).

(Document No. 1-3.)

       2.      On January 24, 2019, Defendant removed this action to the district court and later

moved to dismiss the action pursuant to Fed. R. Civ. P. 12(b)(6). (Document No. 15.)

       3.      On September 30, 2019, the Honorable Judge Louise W. Flanagan granted

Defendant’s Motion to Dismiss without prejudice and granted Plaintiff twenty-one days in which

to move for leave to amend his Complaint. (Document No. 24 , pp. 10, 12.)




                                        1
            Case 5:19-cv-00025-FL Document 26 Filed 10/21/19 Page 1 of 3
       4.      Now, through the undersigned Counsel, Mr. McGuire respectfully requests the

Court’s leave to amend the Complaint.

       5.      Plaintiff has not previously amended his Complaint, he makes this request in good

faith and not for the purpose of undue delay.

       6.      Amendment is not futile, nor will Defendant be unduly prejudiced.

       7.      Plaintiff consulted with counsel for Defendant, but counsel did not consent.

       8.      A clean version and a redlined version of Plaintiff’s Proposed Amended

Complaint, as well as a Proposed Order and a Memorandum of Law are attached to this Motion.

       WHEREFORE, ​Plaintiff, Robert McGuire, respectfully requests that the Court grant his

Motion for Leave to Amend a​ nd permit him to file the Proposed Amended Complaint.

Respectfully Submitted,

       This, the 21st day of October, 2019,

                                         Vennum PLLC

                                                            By:    /s/ Elizabeth Vennum
                                                                   Elizabeth Vennum
                                                                   N.C. State Bar No. 49747
                                                                   Vennum PLLC
                                                                   8510 McAlpine Park Drive
                                                                   Suite 210
                                                                   Charlotte, NC 28270
                                                                   liz@vennumlaw.com
                                                                   Tel. (980) 338-0111
                                                                   Counsel for Plaintiff




                                        2
            Case 5:19-cv-00025-FL Document 26 Filed 10/21/19 Page 2 of 3
                                       Certificate of Service

       The undersigned certifies that the foregoing was electronically filed this day with the

Clerk of Court using the CM/ECF system, which will send notification of such filing to all

counsel of record as follows:

                                Patricia T. Bartis
                                Parker Poe Adams & Bernstein LLP
                                301 Fayetteville Street, Suite 1400
                                Raleigh, NC 27601
                                pattibartis@parkerpoe.com


This, the 21st day of October, 2019,


                                       Vennum PLLC


                                                                By:   /s/ Elizabeth Vennum
                                                                      Elizabeth Vennum
                                                                      N.C. State Bar No. 49747
                                                                      Vennum PLLC
                                                                      8510 McAlpine Park Drive
                                                                      Suite 210
                                                                      Charlotte, NC 28270
                                                                      liz@vennumlaw.com
                                                                      Tel. (980) 338-0111
                                                                      Counsel for Plaintiff




                                      3
          Case 5:19-cv-00025-FL Document 26 Filed 10/21/19 Page 3 of 3
